In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0891V
                                          UNPUBLISHED


    MATTHEW THOMPSON,                                           Chief Special Master Corcoran

                         Petitioner,                            Filed: March 29, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Jonathan Joseph Svitak, Shannon Law Group, Woodbridge, IL, for Petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for Respondent.

                                DECISION ON JOINT STIPULATION1

       On June 18, 2019, Matthew Thompson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine he received on October
3, 2018 to his left shoulder. Petition at Preamble, ¶1; Stipulation, filed at March 29, 2022,
¶¶ 1-4. Petitioner further alleges that he experienced the effects of this condition for more
than six months. Petition at ¶ 14; Stipulation at ¶ 4. Respondent denies “that petitioner
sustained a SIRVA Table injury; denies that the vaccine caused petitioner’s alleged
shoulder injury, or any other injury; and denies that his current condition is a sequela of a
vaccine-related injury.” Stipulation at ¶ 6.

       Nevertheless, on March 29, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $17,368.04, in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                      OFFICE OF SPECIAL MASTERS

                                                                )
             MATTHEW THOMPSON,                                  )
                                                                )
                            Petitioner,                         )
                                                                )     No. l9-89lV
             V.                                                 )     Chief Special Master Corcoran
                                                                )     ECF
             SECRETARY OF HEALTH AND HUMAN                      )
             SERVICES,                                          )
                                                                )

            _________________
                 Respondent.                                    )
                                                                )

                                                     STIPULATION

                   The parties hereby stipulate to the following matters:

                   1. Matthew Thompson, petitioner, filed a petition for vaccine compensation under the

            National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-l Oto -34 (the "Vaccine

            Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

            of the influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

            "Table"), 42 C.F.R. § I 00.3(a).

                   2. Petitioner received the flu vaccination in his left arm on October 3, 20 I 8.

                   3. The vaccine was administered within the United States.

                   4. Petitioner alleges that he sustained a Shoulder Injury Related to Vaccine

            Administration ("SIRVA") within the time period set forth in the Table, or in the alternative, that

            his shoulder injury was caused by the vaccine. He further alleges that he experienced the effects

            of this condition for more than six months.

                   5. Petitioner represents that there has been no prior award or settlement of a civil action

            for damages on his behalf as a result of his condition.




ENV19566594-0755-EECF-4954-FCCA
03/21/2022 18:25 PM UTC
                    6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the

            vaccine caused petitioner's alleged shoulder injury, or any other injury; and denies that his

            current condition is a sequela of a vaccine-related injury.

                    7. Maintaining their above-stated positions, the parties nevertheless now agree that the

            issues between them shall be settled and that a decision should be entered awarding the

            compensation described in paragraph 8 of this Stipulation.

                    8. As soon as practicable after an entry of judgment reflecting a decision consistent with

            the terms of this Stipulation, and after petitioner has filed an election to receive compensation

            pursuant to 42 U.S.C. § 300aa-21 (a)(l ), the Secretary of Health and Human Services will issue

            the following vaccine compensation payment:

                    A lump sum of $17,368.04 in the form of a check payable to petitioner. This
                    amount represents compensation for all damages that would be available under 42
                    U.S.C. §300aa-l 5(a).

                    9. As soon as practicable after the entry of judgment on entitlement in this case, and after

            petitioner has filed both a proper and timely election to receive compensation pursuant to 42

            U.S.C. § 300aa-2 l (a)(l), and an application, the parties will submit to further proceedings before

            the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

            petition.

                    I 0. Petitioner and his attorney represent that compensation to be provided pursuant to

            this Stipulation is not for any items or services for which the Program is not primarily liable

            under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

            expected to be made under any State compensation programs, insurance policies, Federal or

            State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

            § 1396 et seq.)), or by entities that provide health services on a pre-paid basis.



                                                              2
ENV19566594-0755-EECF-4954-FCCA
03/21/2022 18:25 PM UTC
                    11. Payment made pursuant to paragraph 8 of this Stipulation, and any amounts awarded

            pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C. § 300aa-

            15(i), subject to the availability of sufficient statutory funds.

                    12. The parties and their attorneys further agree and stipulate that, except for any award

            for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

            pursuant to this Stipulation will be used solely for the benefit of petitioner, as contemplated by a

            strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

            §§ 300aa-15(g) and (h).

                    13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

            individual capacity and on behalf of his heirs, executors, administrators, successors or assigns,

            does forever irrevocably and unconditionally release, acquit and discharge the United States and

            the Secretary of Health and Human Services from any and all actions, causes of action (including

            agreements,judgments, claims, damages, loss of services, expenses and all demands of whatever

            kind or nature) that have been brought, could have been brought, or could be timely brought in

            the Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42

            U.S.C. § 300aa 10 et seq., on account of, or in any way growing out of, any and all known or

            unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or

            alleged to have resulted from, the flu vaccine administered on or about October 3, 2018, as

            alleged by petitioner in a petition for vaccine compensation filed on June 18, 2019, in the United

            States Court of Federal Claims as petition No. 19-891 V.

                   !"4. If petitioner should die prior to entry of judgment, this agreement shall be voidable

            upon proper notice to the Court on behalf of either or both of the parties.




                                                               3
ENV19566594-0755-EECF-4954-FCCA
03/21/2022 18:25 PM UTC
                    15. If the special master fails to issue a decision in complete conformity with the terms

            of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

            decision that is in complete conformity with the terms of this Stipulation, then the parties'

            settlement and this Stipulation shall be voidable at the sole discretion of either party.

                    16. This Stipulation expresses a full and complete negotiated settlement of liability and

            damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

            as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

            parties hereto to make any payment or to do any act or thing other than is herein expressly stated

            and clearly agreed to. The parties further agree and understand that the award described in this

            stipulation may reflect a compromise of the parties' respective positions as to liability and/or

            amount of damages, and further, that a change in the nature of the injury or condition or in the

            items of compensation sought, is not grounds to modify or revise this agreement.

                    17. This Stipulation shall not be construed as an admission by the United States or the

            Secretary of Health and Human Services that the flu vaccine caused petitioner to suffer a

            shoulder injury or his current disabilities, or any other injury or condition, or that petitioner

            sustained an injury contained in the Vaccine Injury Table.

                    18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

            heirs, executors, administrators, successors, and/or assigns.

                                                 END OF STIPULATION

            I

            I

            I

            I



                                                              4
ENV19566594-0755-EECF-4954-FCCA
03/21/2022 18:25 PM UTC
             Respectfully submitted,


             PETITIO:\'ER:




             MATTI IE\\' THOiv!PSON


             ATTORNEY OF RECORD FOR                                      AUTIIORJZEI> REPRESI::NTATl\'E
             PETITIO~EI{:                                                OF THE ATTOR.\£V Gl::i'\EIL\L:




             JO~:-~J-1 AN J. SVITAK
                                                                         ~~~
                                                                          HEATHER L. PEARLMAN
            Sh..:innon [ \-'=iw~                                          Deputy Director
            3550 Hobson Road                                              Torts 13ranch
            Suite 203                                                     Civil Division
            Woodbridge. IL 60517                                          U.S. Department of Justice
            (312) 578-9501                                                P.O. Box 146
            js\ itak(q: slrnnnonlawgroup.com                              Benjamin Franklin Station
                                                                          Washington. DC 20044-0146


            A V.I HOHIZEU REPRl~SENTATIVE                                ATTORNEY OF RECORD FOH
            OF THE SECl{E'l Al{Y OF HEALTH                               RESPONDENT:
            . \~D IIU-'lAi\ SERVIC ES:

            George R.             D,g1tally sig ned by George R


            Grimes -514
                                  Gnmes -51 4
                                  Dat~. 2022 .03.1714.SB 32-04'00'
                                                                          Co~k~'n
                                                                               h tb\e~L                   Y t-L>~
           CDR GEORGE REED URI MES, MD, MPI I                            CAMILLE M. COLLETT
           Dirl!clor, Division of Inj ury                                Trial Attorney
             Compensation Programs                                       Torts l3ranch , Civil Division
           l kalth Systems Bureau                                        U.S. Dcpa11rncnt of Justic e
           l Icalth Resources and Serv ices                              P.O. Box 1-46
             Administration                                              Benjamin Franklin Station
           U.S. Depa,1mcnt of I Ieal th                                  Washin gton. DC 20044-0146
             nnd Human Services                                          Tel: (202) 616 -4098
           5600 Fishl!rs Lane. 08N I 4613                                E-mail: Cam illc .f'vl .Colktt({ihtsdoj.gov
           Rockville. MD 20857




                                                                     5
:NV19566594-0755-EECF~954-FCCA
)3/21/2022 18·25 PM UTC